Citation Nr: 0518267	
Decision Date: 07/05/05    Archive Date: 07/14/05

DOCKET NO.  03-18 810	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an increased rating for lumbosacral strain, 
currently evaluated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

R. L. Shaw, Counsel


INTRODUCTION

The veteran had active military service from April 1972 to 
May 1974.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a September 2001 rating decision by the New 
Orleans, Louisiana, Regional Office (RO) of the Department of 
Veterans Affairs (VA) which denied the veteran's September 
1999 claim for an increased rating for service-connected 
lumbosacral strain, evaluated as 20 percent disabling.  The 
veteran testified at a Travel Board hearing held before the 
Board at the RO in November 2003 in connection with the 
appeal.  A transcript of the hearing was prepared and is of 
record.  

In July 2004 the Board remanded the case to the RO for 
additional evidentiary and procedural development consisting 
of procurement of additional medical records, the scheduling 
of a current VA examination, and compliance with the Veterans 
Claims Assistance Act of 2000 (VCAA).  Pursuant to the 
remand, the RO obtained additional VA medical records, 
scheduled the veteran for an examination, and issued a VCAA 
notification letter.  The veteran did not appear for the 
examination at the scheduled date and time.  The RO 
thereafter continued its prior denial of a rating higher than 
20 percent for lumbosacral strain and returned the case to 
the Board for further review on appeal.  


FINDINGS OF FACT

1.  VA examinations were scheduled for July 2000, October 
2002 and August 2004 in connection with the veteran's claim 
for increase but the veteran failed to report for examination 
without good cause shown following the furnishing of notice 
at his latest address of record.  

2.  Lumbosacral strain is manifested by limitation of 
extension to 20 degrees and complaints of pain.  
3.  Lumbosacral strain is not productive of listing of the 
whole spine to the opposite side, positive Goldthwait's sign, 
marked limitation of forward bending in the standing 
position, loss of lateral motion with osteoarthritic changes, 
or narrowing or irregularity of joint space, or some of the 
above with abnormal mobility on forced motion, nor does it 
result in limitation of forward flexion of the thoracolumbar 
spine to 30 degrees or less or ankylosis of the entire 
thoracolumbar spine.  


CONCLUSION OF LAW

The criteria for a rating higher than 20 percent for 
lumbosacral strain are not met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.159, 4.7 
(2004); 38 C.F.R. § 4.71a, 5285, 5286, 5292, 5295 (as in 
effect before September 26, 2003); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5235 to 5243 (as in effect from September 
26, 2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties To Notify And Assist

While this appeal was pending, the VCAA was enacted on 
November 9, 2000.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 
5107 (West 2002).  This law emphasized VA's obligation to 
notify claimants what information or evidence is needed in 
order to substantiate a claim, and it affirmed VA's duty to 
assist claimants by making reasonable efforts to get the 
evidence needed.  See Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  In August 2001, VA issued regulations to 
implement the VCAA.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2004).

A VCAA notice consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) must  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  This "fourth element" of the 
notice requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  

A VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119-120 
(2004).  The RO sent the veteran a VCAA notification letter 
in September 2001 that did not satisfy the above notice 
criteria.  However, the RO sent a second notice letter in 
October 2002 that complied with the content requirements of a 
VCAA notice.  Although this letter was sent after the 
September 2001 initial adjudication of the claim, notice was 
provided by the AOJ prior to the transfer and certification 
of the veteran's case to the Board, and the content of the 
notice fully complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  Viewed in the context of 
the whole history of the claims on appeal, the furnishing of 
the VCAA notice after the decision that led to the appeal did 
not compromise "the essential fairness of the 
[adjudication]."  Mayfield v. Nicholson, No. 02-1077, slip 
op. at 11 (Fed. Cir. Apr. 14, 2005).  The veteran has had a 
"meaningful opportunity to participate effectively" in the 
processing of his claims.  Id., slip op. at 21.  Therefore, 
with respect to the timing requirement for the VCAA notice, 
the Board concludes that to decide this appeal would not be 
prejudicial to the claimant.  

In this case, the statement of the case cited the law and 
regulations that are applicable to the appeal and explained 
why the RO denied the claim for increase.  The October 2002 
VCAA letter informed the veteran concerning the information 
and evidence necessary to substantiate his claim for an 
increased rating for lumbosacral strain.  The letter 
explained to the veteran which information or evidence it 
needed from him and what he could do to help with the claim.  
The RO informed the veteran that it would help him obtain 
private treatment records if he completed Release of 
Information forms that would enable the RO to obtain such 
records on his behalf.  Copies of the forms were enclosed.  
The letter explained the evidence requirements for the 
assignment of an increased rating and explained the evidence 
necessary to support the claim.  Subsequent letters that 
satisfied the content requirements for a VCAA notice were 
sent to the veteran in July 2004 and August 2004.  

Although the VCAA notice letters did not specifically contain 
the "fourth element," the Board finds that the documents 
provided to the veteran in connection with his claim, 
including the rating decision, the statement of the case, the 
supplemental statement of the case , and the Board's remand 
have had the cumulative effect of informing him of the need 
to submit everything in his possession to VA.  

The October 2002 notice letter satisfied the timing 
requirements for a VCAA notice since it was sent before the 
initial adjudication of the veteran's claim for increase.  
Although two later notices were sent following the Board's 
remand, the October 2002 letter was adequate as to both 
timeliness and content and its issuance protected the veteran 
from any prejudice that might have resulted from an untimely 
notice.  

In addition, the duty to assist the veteran has also been 
satisfied in this case.  All relevant VA medical records have 
been obtained and have been reviewed by both the RO and the 
Board.  The Board is unaware of any additional medical 
evidence for which reasonable procurement efforts have not 
been made.  The veteran has testified at a hearing before the 
Board, and several attempts have been made to schedule VA 
examinations to obtain current medical findings relevant to 
the claim.  It appears from the record that the examination 
notices have been sent to the veteran's last address of 
record, that the failure to obtain a current VA examination 
is not the result of any error or deficiency on the part of 
VA and that any further attempt to schedule an examination 
would be futile at the present time.  For these reasons, the 
Board concludes that VA has fulfilled the duty to assist the 
veteran in this case.  




Legal Criteria

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (rating schedule).  
See 38 C.F.R. Part 4 (2003-2004).  Separate diagnostic codes 
identify the various disabilities.  The percentage ratings 
contained in the rating schedule represent, as far as can be 
practicably determined, the average impairment in earning 
capacity resulting service-connected from diseases and 
injuries in civil occupations.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.1 (2004).  A request for an increased 
rating must be viewed in light of the entire relevant medical 
history.  See 38 C.F.R. § 4.1 (2004); Peyton v. Derwinski, 1 
Vet. App. 282, 287 (1991).  The Board has a duty to 
acknowledge and consider all regulations that are potentially 
applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

During the pendency of the veteran's claim, VA issued revised 
regulations amending the portion of the rating schedule 
pertaining to disorders of the spine.  Effective September 
23, 2002, VA revised the criteria for diagnosing and 
evaluating intervertebral disc syndrome, Diagnostic Code 
5293.  See 67 Fed. Reg. 54,345 (Aug. 22, 2002).  Effective 
September 26, 2003, VA revised the criteria for evaluating 
general diseases and injuries of the spine.  See 68 Fed. Reg. 
51,454 (Aug. 27, 2003).  

Where a regulation changes after the claim has been filed, 
but before the administrative or judicial process has been 
concluded, the version most favorable to the veteran applies 
unless Congress provided otherwise or permitted the VA 
Secretary to do otherwise and the Secretary did so.  See 
VAOGCPREC 7-2003.  However, revised statutory or regulatory 
provisions may not be applied to any time period before the 
effective date of the change.  See 38 U.S.C.A. § 5110(g) 
(West 2002); 38 C.F.R. § 3.114 (2004); VAOGCPREC. 3-2000 
(April 10, 2000).  

Under former Code 5295 for lumbosacral strain, a 20 percent 
rating was provided for lumbosacral strain where there was 
muscle spasm on extreme forward bending and unilateral loss 
of lateral spine motion in a standing position.  A 40 percent 
rating was assignable for severe lumbosacral strain, "with 
listing of whole spine to opposite side, positive 
Goldthwait's sign, marked limitation of forward bending in 
standing position, loss of lateral motion with osteoarthritic 
changes, or narrowing or irregularity of joint space, or some 
of the above with abnormal mobility on forced motion."  
38 C.F.R. § 4.71a, Code 5295 (2003).  

Under former Code 5292, a 20 percent rating was assigned for 
moderate limitation of lumbar spine motion.  The next higher 
rating of 40 percent was assigned for severe limitation of 
lumbar spine motion.  38 C.F.R. § 4.71a (2003).  

The words "slight", "moderate," and "severe" are not 
defined in the VA Rating Schedule.  Rather than applying a 
mechanical formula, the Board must evaluate all of the 
evidence to the end that its decisions are "equitable and 
just".  See 38 C.F.R. § 4.6 (2003).  

The current version of the General Rating Formula for 
Diseases and Injuries of the Spine provides as follows for 
Diagnostic Codes 5235 to 5243 (unless 5243 is evaluated under 
the Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes):

With or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease

100% -- Unfavorable ankylosis of the entire spine;

50% -- Unfavorable ankylosis of the entire 
thoracolumbar spine;

40% -- Unfavorable ankylosis of the entire cervical 
spine; or, forward flexion of the thoracolumbar 
spine 30 degrees or less; or, favorable ankylosis 
of the entire thoracolumbar spine;

30% - Forward flexion of the cervical spine 15 
degrees or less; or, favorable ankylosis of the 
entire cervical spine;

20% -- Forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 
degrees; or, forward flexion of the cervical spine 
greater than 15 degrees but not greater than 30 
degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; 
or, the combined range of motion of the cervical 
spine not greater than 170 degrees; or, muscle 
spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis;

10% -- Forward flexion of the thoracolumbar spine 
greater than 60 degrees but not greater than 85 
degrees; or, forward flexion of the cervical spine 
greater than 30 degrees but not greater than 40 
degrees; or, combined range of motion of the 
thoracolumbar spine greater than 120 degrees but 
not greater than 235 degrees; or, combined range of 
motion of the cervical spine greater than 170 
degrees but	 not greater than 335 degrees; or, 
muscle spasm, guarding, or localized tenderness not 
resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 
50 percent or more of the height.

Note (1): Evaluate any associated objective 
neurologic abnormalities, including, but not 
limited to, bowel or bladder impairment, 
separately, under an appropriate diagnostic code.

Note (2): (See also Plate V.) For VA compensation 
purposes, normal forward flexion of the cervical 
spine is zero to 45 degrees, extension is zero to 
45 degrees, left and right lateral flexion are zero 
to 45 degrees, and left and right lateral rotation 
are zero to 80 degrees. Normal forward flexion of 
the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left 
and right lateral rotation are zero to 30 degrees. 
The combined range of motion refers to the sum of 
the range of forward flexion, extension, left and 
right lateral flexion, and left and right rotation. 
The normal combined range of motion of the cervical 
spine is 340 degrees and of the thoracolumbar spine 
is 240 degrees. The normal ranges of motion for 
each component of spinal motion provided in this 
note are the maximum that can be used for 
calculation of the combined range of motion.

Note (3): In exceptional cases, an examiner may 
state that because of age, body habitus, neurologic 
disease, or other factors not the result of disease 
or injury of the spine, the range of motion of the 
spine in a particular individual should be 
considered normal for that individual, even though 
it does not conform to the normal range of motion 
stated in Note (2). Provided that the examiner 
supplies an explanation, the examiner's assessment 
that the range of motion is normal for that 
individual will be accepted.

Note (4): Round each range of motion measurement to 
the nearest five degrees.

Note (5): For VA compensation purposes, unfavorable 
ankylosis is a condition in which the entire 
cervical spine, the entire thoracolumbar spine, or 
the entire spine is fixed in flexion or extension, 
and the ankylosis results in one or more of the 
following: difficulty walking because of a limited 
line of vision; restricted opening of the mouth and 
chewing; breathing limited to diaphragmatic 
respiration; gastrointestinal symptoms due to 
pressure of the costal margin on the abdomen; 
dyspnea or dysphagia; atlantoaxial or cervical 
subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching. Fixation of a spinal 
segment in neutral position (zero degrees) always 
represents favorable ankylosis.

Note (6): Separately evaluate disability of the 
thoracolumbar and cervical spine segments, except 
when there is unfavorable ankylosis of both 
segments, which will be rated as a single 
disability.

5235 Vertebral fracture or dislocation 5236 
Sacroiliac injury and weakness 5237 Lumbosacral or 
cervical strain 5238 Spinal stenosis 5239 
Spondylolisthesis or segmental instability 5240 
Ankylosing spondylitis 5241 Spinal fusion 5242 
Degenerative arthritis of the spine (see also 
diagnostic code 5003)

See 38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 
5242 (2004).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 38 C.F.R. § 4.7 (2003).  All benefit of the 
doubt will be resolved in the appellant's favor.  38 C.F.R. § 
4.3 (2004).  

When an unlisted condition is encountered, it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings.  Nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin.  38 C.F.R. § 4.20 (2004).  


Factual Background

Service connection was granted for lumbosacral strain in July 
1977 and a noncompensable rating was assigned from November 
1976, the date of receipt of the veteran's claim for service 
connection.  An April 1984 rating decision assigned an 
increased rating of 20 percent from September 1983.  By a 
February 1987 decision, the Board denied the veteran's appeal 
for a rating higher than 20 percent.  

A claim for an increased rating for the service-connected 
back disability was received in September 1999.  The veteran 
was scheduled for VA examinations to be conducted in July 
2000 and October 2002 in connection with the veteran's claim.  
The veteran did not appear on either occasion.  The notices 
advising the veteran of these examinations were mailed to his 
latest address of record.  On his May 2003 substantive 
appeal, VA Form 9, the veteran stated that he had not 
reported for the examinations because he did not know about 
these appointments.  

In testimony presented at his November 2003 Travel Board 
hearing, the veteran described a dull aching pain in his low 
back that was present most of the time and was worse on rainy 
days.  He stated that the pain shot from his back to his 
hips.  There were days when he could not get up or straighten 
his back due to pain and had to lie in bed in a twisted or 
contorted position.  He stated that he had been told that he 
had degenerative and bulging discs.  He had had an MRI or CT 
scan in 2002 or early 2003.  He related that he received all 
of his treatment for his back at the VA Medical Center in New 
Orleans, where he went 4 or 5 times per year.  He stated that 
he was given medications which included Ibuprofen and coated 
Aspirin.  

VA outpatient treatment records dated from 1999 through 
August 2001 contain no reference to lumbosacral strain.  
Additional outpatient treatment records dated through 
September 2004 were received pursuant to the Board remand.  
In February 2003 the veteran complained that he had been 
experiencing an exacerbation of chronic low back pain for 
four weeks.  On examination of the back, dorsiflexion was to 
90 degrees and extension was to 20 degrees.  There was 
tenderness to palpation in the lower lumbar spine with muscle 
spasm.  The clinical impression was lower back pain.  In 
February 2004 the veteran's back pain was said to be 8 on a 
scale of 10.  It was described as aching, sharp, radiating, 
shooting and throbbing.  It was triggered by certain motions 
of the body or by prolonged standing or lying.  Medications 
included ibuprofen, Naprosyn and enteric-coated aspirin.  In 
June 2004 the veteran complained that his back pain had been 
worse for a year.  He was not taking any back pain medication 
and had come to the clinic to get a cane.  He denied 
strenuous activity and heavy lifting.  He stated that he 
carried a 15-pound bag daily.  VA medical records contain no 
reference to an MRI scan or CT scan.  A complete lumbosacral 
spine series of X-rays taken in August 2004 showed 
straightening of the lordotic curvature of the lumbar spine 
and an anterior osteophyte was identified at the L4 vertebral 
body.  There was no evidence of fracture or dislocation.  The 
clinical impression was no evidence of acute traumatic injury 
to the bony structures of the lumbar spine.  

Pursuant to the Board remand, an examination of the veteran 
was scheduled to take place at the VA Medical Center in New 
Orleans in August 2004.  The veteran did not appear for the 
examination.  The notice of the examination was mailed to the 
veteran's latest address of record.  


Analysis

The present appeal arises from the denial of a claim for 
increase as defined in 38 C.F.R. § 3.160(f) (2004), as 
distinguished from the assignment of an initial rating 
following the original grant of service connection.  
Consequently, although the entire recorded history must be 
considered, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994); 
see also Fenderson v. West, 12 Vet. App Vet. App. 119 (1999).  

The record shows that attempts were made on three occasions 
to schedule a VA examination in connection with the veteran's 
claim for increase.  The examination was necessary to 
determine whether an increased rating was warranted.  The 
examination notices were sent to the veteran's latest address 
of record in accordance with VA regulations.  See 38 C.F.R. § 
3.1 (2004) (notice means written notice sent to a claimant or 
payee at his or her latest address of record).  The Board has 
carefully reviewed the record to clarify whether the notices 
were sent to the veteran's correct address and has determined 
that they were.  The address of record is a Post Office box 
to which all documents associated with the veteran's claim 
have been mailed, and none of the documents, including 
examination notices, have been returned to VA as 
undeliverable.  It must therefore be assumed that they were 
received.  In any case, the act of mailing a notice to a 
claimant's latest address of record satisfies VA's notice 
obligations under the law.  The law does not require that VA 
turn up heaven and earth to find a claimant.  See Hyson v. 
Brown, 5 Vet. App. 262, 264 (1993).  Under the circumstances, 
no additional development is required.  See Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991) (holding that if a 
veteran wishes help, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential for obtaining evidence).   

VA regulations provide that when entitlement or continued 
entitlement to a benefit cannot be established or confirmed 
without a current VA examination or reexamination and a 
claimant, without good cause, fails to report for such 
examination or reexamination, action shall be taken in 
accordance with paragraph (b) or (c) of this section as 
appropriate.  38 C.F.R. § 3.655(a) (2004).  When a claimant 
fails to report for an examination scheduled in conjunction 
with an original compensation claim, the claim shall be rated 
based on the evidence of record.  When the examination was 
schedule in conjunction with any other original claim, a 
reopened claim for a benefit which was previously disallowed, 
or a claim for increase, the claim shall be denied.  38 
C.F.R. § 3.655(b) (2004).  Examples of good cause cited in 
the regulation include, but are not limited to, the illness 
or hospitalization of the claimant or death of an immediate 
family member.  In the present case, good cause as defined in 
the regulation is not shown, and the veteran's claim for 
increase must be denied as a matter of law.  

In any event, the evidence of record, which is limited to VA 
outpatient treatment reports and the testimony presented at 
the veteran's Travel Board hearing, does not establish that a 
rating higher than 20 percent is warranted under either the 
old or the new rating criteria.  The service-connected 
lumbosacral strain has been rated throughout the period 
covered by the service connection award under Diagnostic Code 
5295, which provides a 20 percent rating for lumbosacral 
strain where there is muscle spasm on extreme forward bending 
and unilateral loss of lateral spine motion in the standing 
position.  The veteran has a normal range of flexion of the 
lumbar spine, as shown in outpatient treatment records, and 
extension is limited to 20 degrees.  In order for him to 
establish entitlement to the next higher rating of 40 percent 
under Code 5295, severe disability must be shown, with such 
findings as listing of the whole spine to the opposite side, 
positive Goldthwait's sign, marked limitation of forward 
bending, loss of lateral motion with osteoarthritic changes, 
or narrowing or irregularity of the joint space.  None of 
these  findings is shown in the available evidence.  Nor is 
the veteran entitled to a 40 percent rating based on severe 
limitation of lumbar spine motion.  The degree of limited 
extension cannot be described as more than slight.  
Furthermore, in the absence of current examination finding 
showing functional impairment due to pain, there is no basis 
for the assignment of an additional rating based on 
functional impairment under 38 C.F.R. § 4.40 or 4.45 in 
accordance with the holding of the United States Court of 
Appeals for Veterans Claims (Court) in DeLuca v. Brown, 
8 Vet. App. 202 (1995).  

The revised rating criteria that went into effect in 
September 2003 likewise do not provide a basis for the 
assignment of an increased rating.  The criteria for the next 
higher rating of 40 percent for disability of the 
thoracolumbar spine require limitation of forward flexion to 
30 degrees or less or favorable ankylosis of the entire 
thoracolumbar spine.  The record does not show this degree of 
limitation of forward flexion, and ankylosis clearly is not 
present.  

Accordingly, a preponderance of the evidence of record is 
against the claim for an increased rating for lumbosacral 
spine under either the old or the new rating criteria.  Where 
a preponderance of the evidence is against a claim, the 
benefit of the doubt doctrine does not apply and the claim 
must be denied.     38 U.S.C.A. § 5107 (West 2002); Alemany 
v. Brown, 9 Vet. App. 518, 519 (1996).  




ORDER

The appeal for a rating higher than 20 percent for 
lumbosacral strain is denied.  



	                        
____________________________________________
	KATHLEEN K. GALLAGHER 
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


